In an action to foreclose a mortgage, plaintiffs appeal from an order of the Supreme Court, Westchester County (Coppola, J.), dated July 26, 1984, which directed that a hearing be conducted to determine the receiver’s claim for reimbursement for necessary expenditures.
Appeal dismissed, without costs or disbursements.
An order directing a judicial hearing to aid in the disposi*192tion of a motion does not affect a substantial right (see, CPLR 5701 [a] [2] [v]) and therefore is not appealable as of right (see, De Santis v De Santis, 107 AD2d 734; Warner v Warner, 88 AD2d 639; Bagdy v Progresso Foods Corp., 86 AD2d 589). Mollen, P. J., Bracken, Niehoff and Rubin, JJ., concur.